 CLARK PRODUCTS, INC.23nization,by discriminating in any manner with regard to hire, tenure of employ-ment,or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor orga-nizations,to join or assist the above-named or any other labor organization, tobargaining collectively through representatives of their own choosing or to engagein other concerted concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or all such activities.WE WILL offer to Leon Cowart immediate and full reinstatement to his formeror substantially equivalent employment without prejudice to his seniority or otherrights and privileges and will make him whole for any loss of earnings andbenefits suffered as a result of our discrimination against him.WE WILLNOT interfere with, restrain,or coerce our employees in the exerciseof their rights set out in the second paragraph above by coercively interrogatingthem concerning membership in or activities on behalf of Amalgamated Cloth-ing Workers of America,AFL-CIO,or any other labor organization;by directlyor indirectly promising benefits to them for abandoning union membership, sup-port, or activity;by directly or indirectly threatening reprisals against them forunion membership,support, or activity, by directly or indirectly soliciting andencouraging them to form, support,and utilize a "Grievance Committee" orother similar organization as a substitute for and instead of AmalgamatedClothingWorkers of America,AFL-CIO,or any other labor organization, astheir representative for the purpose of adjusting their disputes over wages, ratesof pay,hours, and other conditions of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their rights set out in the second paragraph above.All ouremployees are free to become or remain,or to refrain from becom-ing or remaining,members of the Amalgamated Clothing Workers ofAmerica,AFL-CIO,or any other labor organization.WAYCROSS SPORTSWEAR, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building,50 Seventh Street NE., Atlanta, Georgia,Telephone526-5741.Clark Products,Inc., Subsidiary of Nopco Chemical CompanyandUpholsterers'International Union of North America, AFL-CIO, Local Union 227.Case 25-CA-f249.July 1, 1966DECISION AND ORDEROn February 16, 1966, Trial Examiner Samuel M. Singer issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.Healso found that the Respondent had not engaged in other unf air laborpractices and recommended that the complaint be dismissed as to them.160 NLRB No. 5. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter,the Respondent filed exceptions to the Decision and a sup-porting brief, and the General Counsel filed a brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modifications.We agree with the Trial Examiner that the Respondent discrimi-nated with regard to the hire and tenure of employee Wanda Rider,in violation of Section 8(a) (3) of the Act, by discharging her onApril 30, 1965,and by refusing to rehire her in September 1965.How-ever, contrary to the Trial Examiner, Rider is not entitled to reinstate-ment, as recommended, but to an offer of employment and backpayfront the date of Respondent's refusal to rehire her.Accordingly, weamend the Recommended Order and notice.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board adopted as its Orderthe Recommended Order of the Trial Examiner, as modified below,and hereby orders that the Respondent, Clark Products, Inc., subsidi-ary of Nopco Chemical Company, Evansville, Indiana, its officers,agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, with the followingmodifications :1.Delete the name of Wanda Rider from subparagraph 2(a) of theRecommended Order.2.Reletter subparagraphs2(b) through 2(g) as subparagraphs2 (c) through 2 (h), and insert the following new, subparagraph 2 (b) :"(b) Offer Wanda Rider immediate employment at the same or asubstantially equivalent position at which she would have been ern-ployed had she not been discriminated against, and in addition tomaking her whole for her first period discrimination under reletteredsubparagraph 2(d), make her whole for any loss of earnings she mayhave suffered by reason of the later discrimination against her,by pay-ment of a sum of money equal to the amount she normally would haveearned from the date employment was denied to the date the Respond-end offered or shall offer, as the case may be, employment, less net CLARK PRODUCTS, INC.25earnings during that period, backpay and interest thereon to be com-puted in the manner set forth in the section of this Decision entitled"The Remedy."3.Amend relettered subparagraph 2 (c) to read :"(c) Notify Dorothy Hale and Harold Vincent if presently servingin the Armed Forces of the United States of their right to full re-instatement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces; and notify Wanda Rider,if presently serving in the Armed Forces of the United States of herright to employment upon application, in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct,as amended, after discharge from the Armed Forces."4.Delete the name of Wanda Rider from the sixth paragraph of theAppendix attached to the Trial Examiner's Decision.5.Add the following as the seventh paragraph of the notice :WE WILL offer Wanda Rider immediate employment at the sameor substantially equivalent position at which she would have beenemployed had she not been discriminated against, and in additionto making her whole for her first period of discrimination underrelettered subparagraph 2(d), make her whole for any loss ofearnings she may have suffered by reason of the later discrimina-tion against her, by payinent of a sum of money equal to theamount she normally would have earned from the date employ-ment was denied to the date the Respondent offered or shall offer,as the case may be, employment, less net earnings during that pe-riod, backpay and interest thereon to be computed in the mannerset forth in the section of this Decision entitled "The Remedy."6.Amend the note paragraph in the notice to read:"NOTE.-We will notify Dorothy Hale and Harold Vincent if pres-ently serving in the Armed Forces of the United States of their rightto full reinstatement upon application, in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces; and wewill notify Wanda Rider if presently serving in the Armed Forces ofthe United States of her right to employment upon application, in ac-cordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from theArmed Forces."TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThis case was heard beforeTrialExaminer Samuel M. Singer, in Evansville,Indiana, onOctober 27and 28,1965,1 pursuant to a charge filed June 7and amendediUnless otherwise noted,all dates herein refer to the year 1965 DECISIONS OF NATIONAL LABOR RELATIONS BOARD26charges filed July 7 and 27, and a complaint issued August 13.The complaint al-leged that Respondent violated Section 8(a)(5) of the Act by unlawfully refusingto recognize and bargain with the Charging Party (herein called the Union) asmajority representative of its employees; that it violated Section 8(a)(3) by dis-criminatorily laying off, discharging, and refusing to reinstate or reemploy employees,and that it also violated Section 8 (a) (1) by the foregoing conduct.At the hearingI granted General Counsel's motion to amend the complaint so as to allege that thedischarge of one of the employees also violated Section 8(a)(4) and that Respond-ent further violated Section 8(a)(1) by coercively questioning and threatening em-ployees for union activities.Respondent denied the commission of these unfairlabor practices.All parties appeared and were afforded full opportunity to be heard and to examineand cross-examine witnessesBriefswere received from General Counsel andRespondent.Upon the entire record in the case,2 the briefs, and my observation of the witnesses,Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANY; THE LABOR ORGANIZATION INVOLVEDRespondent is engaged in the manufacture and sale of foam rubber, vinyl, andother fabricated products, at various plants in the United States including Evansville,Indiana, involved in this proceeding.During the past year, a representative period,Respondent shipped from its Evansville plant to points outside Indiana productsvalued in excess of $50,000. I find that at all material times Respondent has beenand is engaged in commerce within the meaning of the Act.The Charging Party is a labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The Union's organizational activityThe Union first attempted to organize Respondent's employees about 11/2 to 2years before its April 1965 campaign involved in this proceeding.PlantManagerFischer called the employees into his office during the first campaign to "set a fewthings straight," telling them that although "this was a free country," nevertheless"no damn union or anybody else, a man off the street or anybody was gonna come inand tell him how to run his place of business because he would close his doorsfirst." 3The April 1965 organizational drive was spearheaded by employee Vincent, assistedby employees Riggle and Starkey.All three distributed union cards in the plant,including the lunchroom, by the evening of April 21 obtaining signed authorizationsfrom 11 of Respondent's 17 production employees 4Each card stated:I do hereby designate and authorize the Upholsterers' International Union ofNorth America, AFL-CIO, and its representatives to act as my representativefor the purpose of collective bargaining in respect to rates of pay, wages, hoursof employment and other conditions of employment.Vincent mailed all 11 cards to the Union on the same day (April 21).On April 25or 26 Marks, the Union's regional representative, asked Vincent to notify the employ-ees of a meeting to be held at the union hall on April 26.Vincent did so and "wentaround telling the employees.that signed the cards" about the meeting.Markstold the assembled employees later that night that the Union had a "clear majority"and that he "would proceed notifying the Company that we do represent the majorityand ask for recognition."B. The Union's April 27 recognition and bargaining requestThe next morning(April 27),Marks called Respondent'soffice, identified him-self, and asked to speak with Plant Manager Fischer.He was told that Fischer was2 The hearing transcript is hereby corrected so as to include "disposition" following"amicable" on page 5, line 253 The above finding is based on the uncontradicted credited testimony of employee Rider.4Benedict, Hale, Hargett, Kempf, Leer, Raymond, Rider, Riggle, Starkey, Stinson, andVincent.The status of Starkey as an employee is discussedinfra, "F, 1, a " CLARK PRODUCTS, INC.27out of town and would not be back for 3 weeks.Marks thereupon, the same day,sent Fischer the following letter:You are hereby notified that the employees of Clark Foam Rubber ProductsInc.[;] have authorized our Union to represent them as their representative forthe purpose of collective bargaining in respect to rates of pay, wages, hours ofemployment and other conditions of employment.Our Union therefore requests the company to recognize it as the exclusivecollective bargaining agent for all production and maintenance employees em-ployed by Clark Foam Rubber Products Inc.The Union also requests a meeting with Company representatives within the next(10) ten days for the purpose of negotiating a collective bargaining agreementfor the employees above described.Please advise of a date, time and placesuitable to you for such a meeting.Respondent received this letter on April 28.On Friday afternoon (April 30) itsoffice manager, Higgins, discussed the letter on the telephone with Fischer, then onbusiness in Texas.On May 5, Fischer wrote the Union:represent a majority of our employees, therefore your request for recognitionisdenied.C. The April 30 layoffMeanwhile, on Friday, April 30, Respondent had laid off 14 of its 17 productionworkers, Foreman Gustafson telling the assembled work force (day and night shifts)around 4.30 p.m. he was laying them off for lack of workEmployee Rider crediblytestified that Gustafson remarked that he himself had "just got [the] word."Employee Vincent was on leave the afternoon of the layoff.When Gustafson toldhim on Monday (May 3), of his layoff he (Gustafson) remarked that "it wouldprobably be a long layoff, that work was kind [of] slow," and that he "may as wellfind . . another job."About a day or two before this layoff, Gustafson had told employee Hale, "Whatare you trying to do, get unionized and lose all our jobs for us," and that "hell wasgoing to break loose."Several days before, Gustafson had also remarked to a groupof employees, including Rider, that "All hell's going to break loose " 5All 11 union card signers were included in the April 30 layoff.6None of thethree retained employees (Durcholz, Warren, and Emory Gerbig) had signed cards,but all had worked longer than those laid off.Gustafson testified that he had first discussed with Plant Manager Fischer thepossibility of a layoff on Wednesday or Thursday, April 21 or 22, shortly beforeFischer left on his business trip.He stated that "as near as I can remember" heagreed with Fischer "that because of the amount of orders that we had, it look[ed]likewe would probably have to lay some people off." According to Gustafson, heagain spoke to Fischer about the layoff on Tuesday, April 27, when the latter tele-phoned from out of town.Gustafson testified that he reported to Fischer that "wehad at that time two orders in the plant," that new orders were coming in "veryslow," and that Fischer "told [him] that if by the end of the week things did notpick up, that [he] was to lay the people off."Gustafson testified that althoughFischer again called the plant on Friday, April 30, he did not talk to him further, al-though he was in the office when the call came in; that Fischer spoke only with theoffice manager (Higgins) and his son (Donald Fischer); that he (Gustafson) alonemade the decision as to the number and identity of the employees to be laid off;and that he did not confer nor consult with any one else in Respondent's divisionalheadquarters (Chicago) before announcing it.5The findings in the above paragraph are based on the credited testimony of Hale andRiderGustafson denied talking to any employee, including Hale, about the Union , indeed,he denied knowledge of any organizational attempt before JuneHowever, Gustafson didnot impress me as a forthright and credible witnessIt stretches credulity to suppose thatthe foreman of the plant, who, according to Respondent, was entrusted with power toselect the number and identity of the employees to be laid off(infra),was totally bypassedabout and uninformed of the Union's April 27 recognition and bargaining request and,later, of the Union's May 12 petition for election(Respondent consented to an electionon June 8, but the Regional Director declined to process this, in view of the pendency ofthe unfair labor practice charges herein.)6In addition, Respondent laid off Cutter, Nurrenbern, and Carroll Gerbig 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDI do not credit Gustafson's testimony concerning the events leading to the layoffof the 14 employees. I have already commented upon his unreliability as a wit-ness in discrediting his testimony that he was unaware of any organizational at-tempt prior to June(supra,footnote 5).It is difficult for me to believe thatGustafson-a young foreman-took it upon himself, as he claims, to determine"which employees to keep and which employees not to keep" and "how many" tolay off in what was a layoff unprecedented in impact and scope (affecting 82 per-cent of the work force), without first consulting thereon with his superiors.Gustaf-son's testimony that he did not talk to Plant Manager Fischer on the day of thelayoff is contradicted by Fischer's testimony that he "talked with the foreman," aswell as with Higgins (the office manager), when he telephoned the office in theafternoon of that day.As previously found (on the basis of Fischer's testimony),itwas in the course of that call that Higgins read and discussed with Fischer theUnion's April 27 recognition and bargaining demand.I find that Gustafson spoke to Fischer on the telephone prior to effecting the lay-off; that based thereon he thereupon assembled the employees and told them thathe "just got word" to take such action; and that he selected the employees to be laidoff on the basis of Fischer's instructions.D. The recall of the laid-off employeesBetween May 10 and 21, Respondent sent telegrams to all laid-off employees, ex-cept Riggle and Vincent, to report to work by a specified date (usually on 2 day'snotice) or face removal "from the Company payroll."Rigglewas recalled onSeptember 7 and Vincent never.?Hale did not receive any telegram fromRespondent8Respondent thereafter removed six employee 9 from its payroll for failing to re-port to work as instructedA seventh, Riggle, quit for "personal" reasons afterreturning to work in September.About 3 or 4 weeks after his layoff, Starkey encountered Plant Manager Fischerat a local bank.Fischer told Starkey, "I don't want to ever see you in my plantagain . .Ifyou ever come on my premises, I'll have you prosecuted fortrespassing." isAround the beginning of September, employee Rider met Foreman GustafsonAfter telling Rider that he had a call in regard to her application with another com-pany, Gustafson suggested she see him about job with Respondent.Rider went tothe plant the next morning.Gustafson told her at that time: "Boy, this place isa mess . . . I really need you . . . Now, Wanda, I have to talk to John [Higgins,the office manager] because he takes care of the business part of the deal . . . TheUnion has got our hands tied and I don't know which way to go.I'llhaveto check with him so I won't do anything wrong."When later in the day Ridercalled back Gustafson as arranged previously, the latter informed her that "theycouldn't call [her] back in right then the way things was." 11C On September 22, Vincent contacted Respondent's attorney "concerning reinstatementof employment" as instructedinRespondent's telegram to Vincent, but lie was neveroffered reinstatementAccording to Vincent's uncontradicted, credited testimony, theattorney advised him that the Company had laid him off because "evidently.dissatis-fied"with his workHowever, no such dissatisfaction was mentioned to Vincent at thetime of layoff, nor did Respondent at the hearing adduce evidence of any work dissatis-faction at that time or any time.Although the attorney told Vincent he would hear fromhim about this matter "in a couple of days," he never did.The record shows, and I find,that Vincent had performed a variety of jobs at the plant8Hale had moved from the address to which the telegram was sent 3 weeks before thelayoff ; she had given her new address to Respondent prior to the layoffI credit Hale',;uncontradicted tetstiniony to this effect.8 Benedict, Kempf, Rider, Starkey, Stinson, and HaleThe first five testified that theydeclined reinstatementbecause they had obtained other employmentRider reappliedfor employment at the beginning of September1oFischer did not contradict Starkey's testimony to this effectRespondent failed todeny or come forward with any explanation for Fischer's outburstAs hereafter found(section F, 1, a), Respondent had regarded Starkey, an active unionist, as a key employeeand as its conduit with the night-shift employees11 Based on the uncontradicted testimony of Rider ; Gustafson did not mention thisincident. CLARK PRODUCTS, INC.29Respondent's records establish that it hired 25 new employees between the April 30layoff and the week ending September 20.The first new employee was hired intheweek ending June 13, after Respondent sent its telegrams recalling all excepttwo (Riggle and Vincent) of the laid-off employees. By September 7, the date ofRiggle's recall, Respondent had recalled 19 employees.As already noted, Vincenthas never been recalled.E Conclusions respecting the alleged 8(a) (1) and (3) violationsWhether Respondent laid off or discharged its employees for discriminatory rea-sons or legitimate economic reasons presents only a question of fact, the ultimateinquiry being the true motive of the employer.As recently observed inN.L.R.B. v.Melrose Processing Co,351 F.2d 693, 698 (C.A. 8), "It would indeed be the un-usual case in which the link between the discharge and the union activity could besupplied by direct evidence. Intent is subjective and in many cases the discrimina-tion can be proven only by the use of circumstantial evidence." 12 Based on theentire record, I find that Genercal Counsel met the burden of showing thatthe layoffs, discharges and refusals to hire here were discriminatorily motivated. Iparticularly rely on the following facts and circumstances:1.Respondent's opposition to the unionization of its plant.This opposition is evi-denced by Foreman Gustafson's warning to employee Hale (a day or two before theApril 30 layoffs) that all employees could lose their jobs if the plant were unionized,and his prediction to Hale (and also a few days earlier to a group of employees in-cluding Rider) that "hell was going to break loose" in the plant, which, under thecircumstances, I infer was prompted by his knowledge of the employees' unionactivitiesand of Respondent's hostility and predicted reaction to unionization.Shedding additional light on Respondent's union animus is Plant Manager Fischer'sconsistent statement to Respondent's employees in the Union's first campaign thatno "damn union" would tell him how to run his business and that he would closethe plant before accepting the union.132.The "coincidence" that the laid-off employees included all 11 union card signers,including the Union's chief protagonist (Vincent) and his two assistants (Riggleand Starkey) in the organizational drive.Cf.N.L.R.B. v. Shedd-Brown Mfg. Co.,213F 2d 163, 174 (C.A.7); N.L.R B. v. Piezo Manufacturing Corporation,290 F.2d455, 456 (C.A. 2).3.The fact that when Respondent ultimately recalled the laid-off employees, itfailed to recall Vincent, supplying no credible reason for this omission even at thehearing.Nor was Riggle (Vincent's assistant) recalled until September 7, by whichtime Respondent had hired no less than 19 new employees.4.PlantManager Fischer's warning to employee Starkey (Vincent's other as-sistant) 3 or 4 weeks after the layoff not to set toot on Respondent's property, underpain of prosecution for trespass5.Gustafson's statement to Rider (in the beginning of September) that althoughhe needed her and could use her at the plant, he first had to clear her hiring withHiggins, the office manager, because of the union problem; and Gustafson's failureto rehire her after checking with Higgins.6.The timing of the layoffs within 2 days after Respondent received the Union'srecognition and bargaining request and on the very day Fischer admittedly learnedof that request.Gustafson's incredible explanation that he was unaware of theUnion's organizational attempt until June, would itself suggest that the Company wasattempting to conceal its true motive for the layoff.7.Respondent's claim that the layoff was motivated by lack of orders does notrebut the strong inference of discriminatory motivation established by the total cir-cumstances.Although Foreman Gustafson and Company Comptroller Kos testified(and a summary sheet of Respondent's work orders at various stages of processingpurportedly indicates) that Respondent had only two customer orders on hand onApril 30, both officials in effect admitted that the number of orders did not bear adirect relationship to the amount of available work.Thus, for example, Gustafsonis See alsoN.L R B. V. Angwell Curtain Company, Inc,192 F 2d 899, 903 (C A. 7) ;N.L.R B. v. International Brotherhood of Electrical Workers, Local 340 (Walsh Constr.Co ), 301 F.2d 824 (C.A. 9) ;NLRB v. Tepper, d/b/a Shoenberg Farms,297 F.2d 280,284 (C A. 10).13Although Section 10(b) of the Act bars Fischer's statement as the basis for an in-dependent finding of unfair labor practice, his statement may be used for the purpose ofassessing "the true character of later events within the limitations period."N L.R B. v.Fitzgerald Mills Corporation,313 F 2d 260, 264 (C A. 2). "3oDECISIONS OF NATIONAL LABOR RELATIONS BOARDacknowledged that a critical factor was the size of orders; and both he and Kosstated that the number of orders varies from day to day.14Although Kos indicatedthatthe Company's shop order records could show the extent of the work to be doneon the two specific orders on hand on April 30, Respondent failed to produce suchrecords.15Nor did it produce any data as to orders on hand before and after April 30,indicative of layoffs in comparable situations.The record clearly shows that Re-spondent never before effected an economic layoff of the magnitude and scope takenon April 30.Gustafson recalled only one occasion-the time of a fire-when Re-spondent laid off more than 4 or 5 employees. Furthermore, Kos stated that asignificant portion of Respondent's business at the Evansville plant here involved,entailed reshipment and delivery of stock fabricated at affiliated plants 16-presuma-bly requiring unpacking, shipping, and processing not involving the two specific pro-duction orders on hand on April 30.17 Finally, Respondent's records indicate ahigher dollar volume of shipments in April 1965 (the month of layoff) than in anymonth since January 1964, except September 1964.188.To be sure, there is here, as in other cases of this nature, countervailing evidencetendingto negate discrimination.Thus, the April 30 layoff included 3 nonunionemployees; 19 the 3 retained employees had most seniority; Respondent ultimatelysent recall telegrams to all but 1 of the laid-off employees, and hired no new person-nel until 12 of the 14 in layoff status were afforded opportunity to return to theirjobs; and, finally, 2 of the 6 plants comprising the division of which Respondent isa part, are unionized.However, giving full weight to these countervailing factors,I find that they are far outweighed by factors supporting a finding of discriminatorymotivation.Cf.General Electric Company,155 NLRB 208;Alton Box Board Com-pany,155 NLRB 1025; theGeneral Tire & Rubber Company,149 NLRB 474.Based on all of the foregoing and the entire record, I find and conclude that Re-spondent's layoff of April 30 was discriminatorily motivated, in order to discourageand defeat the employees' attempt to organize and to avoid bargaining with theUnion, in violation of Section 8(a)(3) and (1) of the Act.Respondent, indeed,succeeded in its objective since at least five union employees obtained other jobs dur-ing the layoff and declined Respondent's offers of reemployment.20I also find and conclude that Respondent's. refusal to rehire Rider, an applicantfor employment, at the beginning of September, was discriminatorily motivated, inviolation of Section 8 (a) (3) and (1) of theAct.2114Gustafson expressed "a guess," that the average number of daily orders would be10 or 1211 Starkey, "group leader" on the night shift, testified that about 2 or 3 days' workremained on one of the two orders (a 10 thousand-piece zinc order) which his shift wasprocessing that evening.10 In addition to its Evansville plant, Respondent has plants at Chicago, Minneapolis,Ralston, Salt Lake, and Denver. Its divisional headquarters are at Chicago17 In making these findings, I do not rely on the fact (stressed by General Counsel) thatRespondent found it necessary to request Manpower, Inc. to supply it four or five men fora day's work (unloading box cars) during the layoff.Fischer's credited testimony (cor-roborated by Rider) shows that it was Respondent's practice to obtain temporary help toperform special (and particularly heavy) work.For ought that appears, the four or fivemen may have been called to do that type of work-even though it might be suggested thatthere is no employer showing that supernumeraries were called for on prior occasions whenregular employees were in layoff status18Although dollar volume shipments in April 1965 ($48,809) were off in May ($38,377),this still exceeded the value of shipments in 5 of the 15 months preceding April, despitethe mass layoff in effect during May.19This factor alone is not determinative.An antiunion employer may deliberately in-clude nonunion employees in a mass layoff, or retain union employees in a mass discharge,"to lend an air of legitimacy" to his discriminatory action.N L R B. v. L. J. Williams,d/b/d Wolliam8 Lumber Company,195 F 2d 669, 672 (C.A. 4). See alsoN L.R.B v Shedd-Brown Mfg.Co, 213 F 2d 163, 174-175 (C.A.7) ; N.L.R B. v. Ertel MfgCo., 352 F.2d916 (C.A. 7).201f, as here, the Union's majority was dissipated by the employer's unfair labor prac-tices (ie, the discriminatory layoff) Respondent of course continues to be obligated tobargain with the Union for a reasonable period, despite the loss of majority.Franks BrosCompany v. N L R B ,321 U S. 702 ;N L.R.B v. P1ezo Manufaotursng Corporation,290P 2d 455, 456 (C A. 2)21The allegation in the complaint (as amended at the hearing) that Respondent's refusalto rehire Rider was also motivated by the fact that the Union had filed unfair laborpractice charges-and therefore was violative of Section 8(a) (4)-is unsupported by proof CLARK PRODUCTS, INC.31I further find and conclude that Foreman Gustafson's threat to employee Hale, aday or two before the layoff,that all employees could lose their jobs because of theUnion,constituted an independent violation of Section8(a)(1) of the Act.F.Conclusions respecting the alleged 8(a) (5) and(1) violation1.The Union'smajority statusAs found, by the evening of April 21, the Union had obtained signed cards from11 of Respondent'sproduction employees.On April 26, the Union's representativeadvised its members that it was proceeding to request recognition as majority repre-sentative of Respondent's employees.It is undisputed that the appropriate unit for collective bargaining consists of Re-spondent's production and maintenance employees at the Evansville,Indiana, plant.Although Respondent stipulated at the hearing that 17 named employees were in-cluded in that unit, it contends in its brief(p. 7) that one of these,Starkey, wasa supervisor and should be excluded.It now additionally contends that Starkey'sand three other authorization cards should be voided because they allegedly wereobtained by Starkey;and that several cards were defective because the dates thereonwere omitted or not inserted by the signatories.a.Althoughitmay be, as Respondent urges, that I am "not bound" by the parties'stipulation at the hearingthatStarkey was a unit employee if"the record shows to thecontrary" (Wigmore,Evidence§ 2590 (3d ed. 1940)),I cannot lightly ignore thatstipulation in view of Respondent's failure to give the other party thereto(GeneralCounsel)advance notice of its desire to be relieved therefrom and fair opportunityto litigate this issue.In any event,the record fails to establishthatStarkey was a supervisory employee,although Respondent had vested him with a degree of extra responsibility and regardedhim as a valuable adjunct.Starkey described himself as a "group leader or possiblyforeman," but like the three other employees on the night shift in the period relevanthere, he performed routine production work,including operating a saw machine,fabricatingmaterials,loading boxcars and trucks,and cleaning. Indeed, Respond-ent's own records classify Starkey as a "sawman,"same as seven other rank andfile unit employees.Furthermore,as Starkey's undisputed testimony shows, Starkeymerely transmitted Foreman Gustafson'sorders to the other night shift employees.(Gustafson worked on the day shift.)Finally, Starkey was paid on an hourly basislike all production workers, whereas the foreman and non-unit employees were onsalary.I find that Starkey was not a supervisor with indicia of such status enumerated inSection 2(11) ofthe Act,including the right to hire, fire,transfer,reward,discipline,responsibly direct other employees,or effectively to recommend such action. SeeThe Little Rock Downtowner,Inc.,145NLRB1286,1289-91, enfd. 341 F.2d 1020(C.A.8); General Tire and Rubber Co.,149 NLRB 474.At most, he was a "lead-man" or a "straw boss," but this fact does not "require that [he] be put in thesupervisor class, and so deprived automatically of the organizational privileges of theAct."N.L.R.B. v. Brown&Sharpe Manufacturing Company,169 F.2d 331, 335(C.A. 1).See alsoN.L.R.B.v. Southern Bleachery & Print Works,257 F.2d 235,239 (C.A.4); N.L.R.B. v. Merchants Police,Inc.,313 F.2d310, 312(C.A. 7). Itfollows that Starkey's card and the three others, he may have solicited 22 were nottaintedby the factthat they were executed or obtained by a supervisor.b.Nor is there merit to Respondent's contention that three union cards are invalidbecause they were dated by persons other than those who filled them out; or that onecard (Leer's) is defective because undated and the signature thereon executed inprinting by the executing employee rather than in "longhand."Since it was clearlyestablished that all cards were in fact signed on April 21 and that their unambiguousand express purpose was to authorize the Union to represent the signatories, it mattersnot that the date of signing was not shown on the card or that it was filled in by the22Although Starkey assisted Vincent in distributing and soliciting cards, the identity ofthe employees he solicited is unclearFor example, Hale, one of the three night-shiftemployees, testified that it was Vincent who gave her the card. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard solicitor or other individual.Southland Paint'Company,156 NLRB 22; northat the mode of signature was printing rather than"longhand"Jas H. Matthews& Co., 149 NLRB101, enfd. 354F.2d 432 (C.A. 8).Accordingly,I find and concludethat all cardsconstituted valid designations; andthat the Union possessed valid cards from 11 of the 17 employees in the appropriateunit at the time of its recognition and bargaining request.2.The adequacy of the Union's bargaining demandRespondent further seeks to excuse its refusal to bargain because the Union's"demand for recognition [its April 27 letter] fails to make any claim of majoritystatus and contains no offer to prove this status."It is settled that no "special formula or form of words" is necessary to invokebargaining.Joy Silk Mills, Inc. v. N.L.R B.,185 F.2d 732, 741 (C.A.D.C.). SeealsoN.L R.B. v. Barney's Supercenter, Inc.,296 F 2d 91, 93 (C.A.3); Dallas Con-crete Company,102 NLRB 1292, 1312, enfd. 212 F.2d 98 (CA. 5). There is norequirement that the Union assert its majority status inhaec verba,so long as theclaim is implicit from the bargaining demand.The Union's letter of April 27 noti-fied Respondent that "the employees" of the Company "have authorized our Unionto represent them" and requested that Respondent recognize it "as the exclusivecollective bargaining agent for all production and maintenance employees."Thatthe Union's claim of majority was at least implicity conveyed by this formal com-munication and, further, that Respondent indeed fully understood it as such, isplainly established by Respondent's reply letter of May 5, declining recognitionbecause of the Company's professed belief that the Union did not "represent a ma-jority of ouiitemployees."Nor was the Union under the circumstances shown obligated to make technicalproffer of proof of its majority where, as here, the employer swiftly reacted to theUnion's bargaining request by discriminatorily laying off and discharging employees,including the active union leaders, in order to defeat the organizational drive andto avoid bargaining.Clarksburg Publishing Company,120 F.2d 976, 980 (C.A. 4);Roy Miller Freight Lines,149 NLRB 10071. Further, if Respondent had reallyentertained doubt about the Union's majority, it could have demanded proof thereof,which, since it was a fact, could readily have been supplied. SeeIdaho PotatoGioweis v. N.L.R B,144 F 2d 295, 296, 306-308 (C.A. 9).I find and conclude that Respondent's refusal to recognize and bargain with theUnion was not based upon genuine doubt as to the Union's status as collective-bargaining representative of its unit employees, but was in fact based upon its desireand intention to avoid unionization of its plant, in rejection of the collective-bargaining principle, and in order to gain time in which to undermine the Union'srepresentation status-all in violation of Section 8 (a) (5) and (1) of the Act.CONCLUSIONS OF LAW1.All production and maintenance employees of Respondent at its Evansville,Indiana, plant, exclusive of all office clerical employees, professional employees,guards, and all supervisors as defined in the Act, constitute a unit appropriate forpurposes of collective bargaining within the means of Section 9(b) of the Act.2.At all times since April 27, 1965, the Union has been the exclusive representa-tive of all employees in the aforesaid unit for purposes of collective-bargainingwithin the meaning of Section 9(a) of the Act.3.By refusing to recognize and bargain with the Union as the exclusive repre-sentative of the employees in the aforesaid unit, Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.4.By discriminating in regard to hire and tenure of employment of the employeeslisted below, in order to destroy the Union's majority status and to avoid its statutoryduty to bargain collectively with it as the majority representative of its employees,Respondent has engaged in unfair labor practices within the meaning of Section8(a)(3) of the Act:Michael BenedictLinda KempfShirley RiggleClara CulverMartha LeerWanda RiderCarroll GerbigDavid NurrenbernRalph StarkeyDorothy HaleDonald RaymondLawrence StinsonConnie HargettHarold Vincent5.By the foregoing conduct and by threatening its employees with job loss be-cause of the Union, Respondent has interfered with, restrained, and coerced its CLARK PRODUCTS, INC.33employees in the exercise of their Section 7 rights and thereby has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfair labor practices violativeof Section 8(a) (1), (3) and (5) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative actions designed to effecutate the policiesof the Act.Having found that Respondent has refused to bargain collectively with theUnion as the duly designated representative of its employees in an apppropriate unit,I shall recommend that Respondent, upon request, bargain collectively with theUnion as the exclusive representative of said employees, and if an agreement isreached, embody such understanding in a signed statement.Having found that Respondent discriminatorily laid off or discharged and refusedto rehire employees, I shall recommend that it be required to offer the employeesdiscriminated against reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights and privileges.23I shallfurther recommend that each discriminatee be made whole for any loss of pay suf-fered by reason of Respondent's discrimination, by payment of a sum of moneyequal to the amount he (or she) normally would have earned from the date of thediscrimination to the date Respondent offered or shall offer, as the case may be,reinstatement, less net earnings during that period, backpay and interest thereon tobe computed in the manner set forth in F.W. Woolworth Company,90 NLRB389, andIsis Plumbing & Heating Co.,138 NLRB 716.The unfair labor practices found herein are of such character and scope that inorder to insure Respondent's employees of their full rights guaranteed them by theAct, it will be recommended that Respondent cease and desist from interfering inany manner with, restraining, or coercing its employees in the exercise of thoseguaranteed rights.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Respondent,ClarkProducts,Inc., subsidiary of Nopco ChemicalCompany, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)DiscouragingmembershipinUpholsterers'InternationalUnion of NorthAmerica, AFL-CIO, Local Union 227,or any other labor organization of its em-ployees, by discriminating in regard to their hire,tenure, or any terms or conditionsof their employment.(b) Threatening employees with loss of employment or with any other economicreprisal for selection of the Union as collective-bargaining representative.(c)Refusing upon request,to bargain collectively with the above-named Union,as the exclusive representative of all employees in the following appropriate unit:All productionand maintenance employees,employed byRespondent at its Evans-ville,Indiana,plant, exclusive of all office clerical employees,professional em-ployees, guards,and supervisors as definedin the Act.(d) In any other manner interfering with,restraining,or coercing its employeesin the exercise of their right to self-organization,to form, join, or assist any laborx'As foundsupra(section II (D)), on various dates between May 10 and September 7,Respondent sent telegrams to the employees discriminatorily laid off on April 30, exceptto Vincent; five employees specifically testified that they declined reinstatement becausethey accepted other employment. I find, contrary to General Counsel's contention, thatthe telegrams to all employees, except Hale, constituted valid and bona fide offers of rein-statement; as previously noted (footnote 8), Hale did not receive any telegram because,through no fault on her part, it was not properly addressed to herAccordingly, I shallnot recommend reinstatement of any employee who was sent a telegram except HaleRider's reinstatement is herein recommended not on the basis of her April 30 layoff (sheaccepted Respondent's telegraphic reinstatement offer but thereafter quit voluntarily), buton the basis of Respondent's discriminatory refusal to hire her as an applicant for em-ployment in September(supra,section II, D).257-551-67-vol. 160-4 34-/,DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any and all such activities.2.Take the foll;wing affirmative action which is necesary to effectuate the policiesof the Act:(a)Offer to Dorothy Hale, Wanda Rider,and Harold Vincent immediate andfull reinstatement to their former or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,in accordance with therecommendations set forth in the section of this Decision entitled"The Remedy."(b)Notify the above-named employees if presently serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Training and ServiceAct, as amended,after discharge from the Armed Forces.(c)Make whole Michael Benedict,Clara Culver,Carroll Gerbig,Dorothy Hale,Connie Hargett,Linda Kempf, Martha Leer, David Nurrenbern,Donald Raymond,Shirley Riggle, Wanda Rider,Ralph Starkey, Lawrence Stinson,and Harold Vincentfor any loss of pay they may have suffered by reason of Respondent'sdiscrimina-tion against them in accordance with the recommendations set forth in the sectionof this Decision entitled"The Remedy."(d)Upon request, bargaincollectively with Upholsterers International Union ofNorth America, AFL-CIO,Local Union 227, as the exclusive bargaining representa-tive of all of its employees in the bargaining unit described herein,with respect torates of pay,wages, hours of employment,and other conditions of employment and,if an understanding is reached,embody same in a signed agreement.(e) Preserve and, upon request,make available to the Board or its agents forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records relevant and necessary tocompliance with paragraphs(a), (b), and(c) above.(f)Post at its plant in Evansville,Indiana, copies of the attached notice marked"Appendix."24Copies of said notice,to be furnished by the Regional Director forRegion 25,after being duly signed by an authorized representative of Respondent,shall be posted by it immediately upon receipt thereof and be maintained by it fora period of 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced,or covered by anyother material.(g)Notify said Regional Director,in writing,within 20 days from the date of thisDecision,what steps Respondent has taken to comply herewith.25IT IS FURTHER RECOMMENDED that the complaint be dismissed in all otherrespects.24 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Decision and RecommendedOrder of a Trial Examiner."In the further event that the Board'sOrder Is enforced by adecree of a United States Court of Appeals,the words used shall be "a Decree of theUnited States Court of Appeals,Enforcing an Order."29 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read : "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT discourage membership in Upholsterers'International Union ofNorth America, AFL-CIO, Local Union 227, or any other labor organization,by discriminating against our employees in any manner in regard to their hireor tenure of employment,or any term or condition of employment.WE WILL NOT threaten employees with loss of employment or with any othereconomic reprisal if this plant is unionizedWE WILL NOT refuse to bargain with the above-named Union as the exclusivebargaining representative of our employees in the appropriate unit noted belowwith respect to wages, hours of employment,and other terms and conditions ofemployment. -ANACONDA ALUMINUM COMPANY35WE WILL NOT in any other manner interfere with, restrain,or coerce employ-ees in the exercise of their rights to self-organization,to form,join, or assistthe above-named or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL bargain,upon request,with the above-named labor organization asthe exclusive bargaining representative of all employees in the bargaining unitdescribed below with respect to wages, hours of employment and other termsand conditions of employment,and if an understanding is reached embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees,employed in our Evansville,Indiana, plant,exclusive of all office clerical employees,professional em-ployees, guards and supervisors as definedin the Act.WE WILL offer Dorothy Hale, Wanda Rider, and Harold Vincent immediateand full reinstatement to their former or substantially equivalent positions with-out prejudice to their seniority and other rights and privileges.WE WILL make whole Michael Benedict,Clara Culver,Carroll Gerbig, Doro-thyHale,Connie Hargett, Linda Kempf, Martha Leer, David Nurrenbern,Donald Raymond,ShirleyRiggle,Wanda Rider,Ralph Starkey, LawrenceStinson, and Harold Vincent whole for any loss of pay they may have sufferedas the result of the discrimination against them.All employees are free to become or remain,or to refrain from becoming or remain-ing, members of any labor organization.NOTE: Notify Dorothy Hale, Wanda Rider, and Harold Vincent if presently serv-ing in the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act, and the Universal MillitaryTraining and Service Act, as amended,after discharge from the Armed Forces.CLARK PRODUCTS,INC., SUBSIDIARY OF No co CHEMICAL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board's Regional Office, 614ISTA Center,150WestMarket Street, Indianapolis,Indiana 46204,TelephoneME3-8921.Anaconda Aluminum CompanyandAluminum Workers TradesCouncil.Case 19-CA-3179.July 1, 1966DECISION AND ORDEROn May 9, 1966, Trial Examiner James T. Barker issued his Deci-sion in the above-entitled case, finding that the Respondent had en-gaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].160 NLRB No. 7.